Citation Nr: 1826307	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO. 14-43 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension to include secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension to include as secondary to PTSD.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and October 2012 rating decisions by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2015. A transcript of that hearing is associated with the file.

Regardless of the determination by the RO to reopen a claim, the Board must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for hypertension to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for entitlement to service connection for hypertension was denied in a March 2010 rating decision. The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal. The decision became final.

2. Evidence submitted since the March 2010 rating decision was not previously considered and raises a reasonable possibility of substantiating the claim.

3. The probative and competent evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss disability was incurred in or related to military service.


CONCLUSIONS OF LAW

1. Evidence received since the March 2010 rating decision is new and material, and the claim for hypertension, to include as secondary to PTSD is reopened. 38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a March 2010 rating decision, the RO denied the Veteran's initial claim of service connection for hypertension because there was no evidence of treatment or a diagnosis of hypertension during service or that hypertension manifested to a compensable degree within a year of leaving service. The RO also denied the Veteran's claim on his contention that his hypertension was caused by his service-connected PTSD, based upon the VA examination opinion that the medical literature did not show a relationship between PTSD and hypertension. The Veteran did not appeal that decision or submit further pertinent evidence in the following year, and the March 2010 rating decision is final. 38 U.S.C. § 7105. He submitted a claim to reopen in April 2012. 

In February 2013, the Veteran submitted an opinion from his private physician stating the Veteran's "hypertension is exacerbated by his underlying Post-Traumatic Stress Disorder (PTSD). PTSD increases activation of the sympathetic nervous system, and among other factors, this is certainly contributory to his chronically elevated blood pressure." 

The Board finds this evidence is "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim. The March 2010 denial was based on the finding that the medical literature did not show a relationship between PTSD and hypertension. However, the Veteran's treating physician provided medical evidence of how blood pressure could be affected by the effects of PTSD. As such, this newly submitted evidence satisfies the low threshold requirement for new and material evidence. Accordingly, the Veteran's claim will be reopened. De novo consideration of the claim is addressed in the remand section below.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran contends that his current bilateral hearing disability was caused by exposure to hazardous noise while in service. In particular, the Veteran reports that he was exposed to loud noise while engage in fighting during combat operations, to include gunfights within tunnels and other confined spaces. 

Turning to the evidence of record, the Veteran's service treatment records (STRs) include a report documenting the Veteran's October 1965 examination for enlistment which included an audiologic examination. The audiological examination, pure tone thresholds, in decibels, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
-10
-5
-10
LEFT
-5
0
-10
0
-10

The Veteran's STRs are silent for any complaints of hearing loss or hearing difficulty.

In February 1966 the Veteran had prequalification examination for Airborne Division. The audiological examination, pure tone thresholds, in decibels, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The Veteran had a separation examination in October 1968 which included an audiological examination. The Veteran completed a Report of Medical History Form, in which the Veteran denied having trouble hearing. The audiological examination, pure tone thresholds, in decibels, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

In October 2009 the Veteran was afforded a VA examination which yielded results that meet the criteria for a hearing loss disability for VA compensation purposes. The Veteran reported to the examiner that he had served three years in Vietnam, including combat experience exposing him to artillery and small arms fire without the use of hearing protection. The Veteran reported that after service, he worked in construction and operated chain saws, power tools and lawn equipment, but reported he used hearing protection while using these tools.

The examiner offered a negative nexus opinion, noting that since service medical records documented hearing within normal limits throughout military service, it is less likely as not that the current hearing loss and tinnitus began during military service.

The Veteran testified at his April 2015 Board hearing that he served in Vietnam during four combat tours. The Veteran described being exposed to hazardous noise to include gunfire in tunnels and other confined spaces during combat. The Veteran also reported that during his medical examination at separation he was given a whisper test instead of puretone audiometric test. In fact all the service members separating with him also received a whisper test as their audiological examination at separation. 

The Veteran's audiological examination results documented at separation are oddly all the same value of 0 decibels for all tested frequencies, which is the same for his Airborne Division prequalification examination. However, this is not the case for the Veteran's audiological examination during his entrance examination. The audiological results documented during the Veteran's separation examination are consistent with his sworn testimony that his audiological test at separation was a whisper test and not a puretone audiometric test. Thus, the Board places little probative value on the audiological examination results recorded at separation as they likely do not accurately reflect that the Veteran's hearing acuity at separation. Therefore, the Board finds the Veteran's lay-testimony of high incidence of hazardous noise exposure and hearing loss during service to be credible despite the lack of treatment records documenting in-service hearing loss.

In summary, the competent and credible evidence is in equipoise regarding whether the Veteran incurred hearing loss during service and has had hearing loss symptoms since then. The medical evidence within the records shows that the Veteran has been diagnosed with bilateral hearing loss that is a disability for VA compensation purposes. The benefit of the doubt is resolved in the Veteran's favor; service connection for bilateral hearing loss must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER


The service connection claim for hypertension is reopened; to this extent, the appeal is granted.  

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends that his hypertension was caused by his service-connected PTSD. The February 2013 opinion submitted in connection with the claim to reopen is positive, but conclusory and does not include any rationale. Thus, a medical opinion should be obtained on remand.  

VA's own statements in connection with its rulemaking authority support an association between hypertension and PTSD. VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction. See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37,040 June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60,083 (Oct. 7, 2004). The opinion obtained on remand must consider this.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from an appropriate VA examiner on the nature and etiology of the Veteran's hypertension. Forward the claims file and copies of all pertinent records to the examiner. If the examiner believes that an opinion cannot be made without an examination, then the Veteran should be scheduled for an examination and all indicated testing should be completed as necessary.

The examiner should address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hypertension is caused by the Veteran's service-connected PTSD?

(b) Is it at least as likely as not that the Veteran's service-connected PTSD aggravated any current hypertension?

The examiner should consider, and discuss as necessary the VA material cited above suggesting an association between PTSD and hypertension. See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


